Title: To Thomas Jefferson from Charles Willson Peale, 18 March 1804
From: Peale, Charles Willson
To: Jefferson, Thomas


          
            Dear Sir
            Museum March 18th. 04.
          
          A french-man; an Indian trader from new Orleans, brought here in the sickly season last summer a Grisley-bear to exhibit. enclosed is one of his Bills—he expected to make a fortune by the Animal, but he was disappointed, altho’ it differed considerably from the common, yet nevertheless it was a Bear, & as such did not excite much curiosity. I bought his Bear, and intended keeping him untill he should get his full groath. The Cage of late was too small for him & last friday evening he broke the Cage & the Collar by which he was chained—fearful that some accident might happen in our attempts to confine him again, I prefered shooting him.
          Please to accept a hind quarter which I have sent by the Mail Stage, directed for you.
          With others I feel my obligations for your successfull treaty which gives to my Country a new sourse of Wealth, and our Philosophers so extensive a range to acquire various knowledge. The above Animal being the first of the species brought into the United States, I feel myself honored in making this tribute.
          I much suspect that this Species of Bear has not been described, and therefore I shall shortly write some observations & give a drawing of it, which I mean to send to you.
          I am Dear Sir with great esteem your friend
          
            C W Peale
          
        